Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 2, 4-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,831,787. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claims in the US
Patent ‘787 overlaps the claims in the current application.
Current application (17/036,998) 
US Patent 10,831,787
1. A computer-implemented method, the method comprising: 
receiving structured data from a database, the structured data comprising data values and relationships among the data values, wherein a value of the data values is associated with an attribute, wherein the relationships are specified among data values associated with different attributes; 
receiving selections of a plurality of operations to be performed on the structured data and a sequential order of performing the plurality of operations, wherein the plurality of operations include at least one permutation operation; 


representing the structured data and the relationships among the data values in the graphically displayable data format; 

performing operations according to the selections, including, permuting entries of the graphically displayable data format, wherein the permuting comprises bringing the entries of the graphically displayable data format into a logical order while maintaining the relationships; and displaying the entries for analysis after performing the operations.

receiving structured data from a database, the structured data comprising data values and relationships among the data values, wherein a value of the data values is associated with an attribute, wherein the relationships are specified among data values associated with different attributes;
receiving selections of operations to be performed on the structured data and an order of the operations, wherein the operations include at least one permutation operation;



representing the structured data and the relationships among the data values in the graphically displayable data format;

performing operations according to the selections, including, permuting entries of the graphically displayable data format, wherein the permuting comprises bringing the entries of the graphically displayable data format into a logical order while maintaining the relationships; and
displaying the entries for analysis after performing the operations.


displayable format is a binary array having at
least two dimensions; wherein an entry of a
plurality of entries of the binary array specifies
whether a relationship between two of the data
values exists ,and wherein the entry has a value
selected from the group consisting of a first value
and a second value, the first value specifying that
the relationship between the two of the data

that the relationship does not exist;

2. The method of claim1,wherein the structure
of the structured data is associated with a data base model, wherein the structured data is
tabular ,and where the database is a columnar
database in which data is stored in column tables.
5. The method of claim 1, wherein the database is a relational database, wherein the relationships are specified via relations and keys of the relational database.
 3. The method of claim1, where in the database
is a relational database, wherein the relationships
are specified via relations and keys of the relational database.
6.  The method of claim 1, wherein, prior to receiving the selections, the operations are made available for selection as network services, and wherein the operations are made available such that the order of the operations is selectable through dragging the operations to form a sequence.
4. The method of claim 1, wherein, prior to
receiving the selections, the operations are made
available for selection as network services, and
wherein the operations are made available such that the order of the operations is selectable through dragging the operations to form a sequence.
7. The method of claim 1, wherein an operation from the operations is implemented as a software function of an in-memory database management system of a computing system, and wherein the operation is implemented within a single thread executable on a processing unit of 

from the operations is implemented as a
software function of an in memory database
management system of a computing system, and
wherein the operation is implemented within a
single thread executable on a processing unit of



sorting the binary array according to a distance measure which is selected from the group consisting of an Euclidean distance and a rectilinear distance;
clustering entries of the binary array; and
identifying outliers in the entries.
6. The method of claim5,
(the following paragraph also teaches first
dimension and second dimension of the binary
array as two dimensions)
further comprising:
sorting the binary array according to a distance
measure which is selected from the group
consisting of an Euclidean distance and a
rectilinear distance;
clustering entries of the binary array; and
Identifying outliers in the entries.
9.  The method of claim 8, wherein sorting the binary array comprises sorting vectors of one of the dimensions of the binary array according to a distance value based on the distance measure computed between the vectors.
7. The method of claim 6, wherein sorting the
binary array comprises sorting vectors of one of
the dimensions of the binary array according to a
distance value based on the distance measure computed between the vectors.
10. The method of claim 8, wherein the clustering is performed using a clustering algorithm selected from a group of multiple different clustering algorithms consisting of k-means, average-linkage, and single-linkage.
8. The method of claim 6, wherein the clustering
is performed using a clustering algorithm selected from a group of multiple different clustering algorithms consisting of k-means, average-linkage, and single-linkage.

9. The method of claim 1, further comprising:
suggesting, before receiving the selections, a
subset of the operations and a suggested order of
the operations in the subset based on machine learning.
12.  The method of claim 1, wherein the structured data is access control data and the graphically displayable format is a binary array having at least two dimensions,

wherein the access control data includes a plurality of subjects and a plurality of privileges,
wherein a first dimension of the binary array represents the subjects and a second dimension of the binary array represents the privileges,
wherein the entries of the binary array are selected from a group consisting of a first value and a second value, wherein the first value specifies that a subject corresponding to the first dimension has been assigned a privilege corresponding to the second dimension, and the second value specifies that the subject has not been assigned the privilege; and


structured data is access control data
(the following paragraph also teaches first
dimension and second dimension of the binary
array as two dimensions)
wherein the access control data includes a
plurality of subjects and a plurality of privileges,
wherein a first dimension of the binary array
represents the subjects and a second dimension
of the binary array represents the privileges,
wherein the entries of the binary array are
selected from a group consisting of a first value
and a second value, wherein the first value
specifies that a subject corresponding to the first
dimension has been assigned a privilege
corresponding to the second dimension, and the
second value specifies that the subject has not
been assigned the privilege; and
wherein the method further comprises


11.The method of claim 10, wherein the
privileges comprise roles for role based access
control, wherein a role from the roles is assigned
with a set of privileges, and wherein the first value indicates that the subject has been assigned to the role.
14. The method of claim 12, wherein the privileges include permissions with respect to a resource, and wherein the permissions include read, write, and execute.
12. The method of claim 10, wherein the
privileges include permissions with respect to a resource, and wherein the permissions include read, write, and execute.
15. The method of claim 12, wherein the access control improvement is selected from the group consisting of: privilege consolidation, and identification of an outlying privilege and a privileged subject.
13. The method of claim 10, wherein the access
control improvement is selected from the group
consisting of: privilege consolidation, and identification of an outlying privilege and a privileged subject.
16. The method of claim 15, wherein the privilege consolidation comprises: identifying one of the clusters of entries, wherein the identified cluster indicates that a plurality of privileges have each been assigned to multiple subjects; and 

consolidation comprises: identifying one of the
clusters of entries, wherein the identified cluster
indicates that a plurality of privileges have each
been assigned to multiple subjects; and


identifying a cluster of entries including multiple privileges and multiple subjects, wherein a subject of the multiple subjects is assigned to the privileges in the cluster; and identifying a privileged subject from the multiple subjects, wherein the privileged subject is assigned to the outlying privilege, and wherein the privileged subject is assigned a proper subset of the privileges in the cluster, wherein the proper subset includes the outlying privilege.
15. The method of claim 13, wherein the
identification of the outlying privilege and the privileged subject comprises:
identifying a cluster of entries including multiple
privileges and multiple subjects, wherein a
subject of the multiple subjects is assigned to the
privileges in the cluster; and
identifying a privileged subject from the multiple subjects, wherein the privileged subject is assigned to the outlying privilege, and wherein the privileged subject is assigned a proper subset of the privileges in the cluster, wherein the proper subset includes the outlying privilege.
18. The method of claim 17, wherein the outlying privilege is uniquely assigned to the privileged subject.
16. The method of claim 15, wherein the outlying privilege is uniquely assigned to the privileged subject.
19.  A computer program product tangibly embodied on a non-transitory computer-readable storage medium and comprising instructions that, when executed by at least one hardware processor, cause the hardware processor to: 

receive selections of a plurality of operations to be performed on the structured data and a sequential order of performing the plurality of operations, wherein the plurality of operations include at least one permutation operation; 
determine a graphically displayable data format based on the selection of operations; 
represent the structured data and the relationships among the data values in the graphically displayable data format; 
perform operations according to the selections, including, permuting entries of the graphically displayable data format, wherein the permuting comprises bringing the entries of the graphically displayable data format into a logical order while maintaining the relationships; and 



embodied on a non-transitory computer-
readable storage medium and comprising
instructions that, when executed by at least one
processor, cause the processor to:

receive selections of operations to be performed on the structured data and an order of the operations, wherein the operations include at least one permutation operation;

determine a graphically displayable data format based on the selection of operations;
represent the structured data and the relationships among the data values in the graphically displayable data format;
perform operations according to the selections, including, permuting entries of the graphically displayable format, wherein the permuting comprises bringing the entries of the graphically displayable format into a logical order while maintaining the relationships; and 



a database to store structured data; a graphical user interface (GUD); 
an application server to: 
receive structured data from the database, the structured data comprising data values and specifying relationships among the data values, wherein a value of the data values is associated with an attribute, wherein the relationships are specified among data values associated with different attributes; 
receive selections of a plurality operations to be performed on the structured data and a sequential order of the plurality of operations, wherein the plurality of operations include at least one permutation operation; determine a graphically displayable data format based on the selection of operations; 



send the entries to the GUI for display and analysis after performing the operations; and the GUI to receive and display the entries.

a database to store structured data; a graphical user interface (GUI); an application server to:
receive structured data from the database, the structured data comprising data values and specifying relationships among the data values, wherein a value of the data values is associated with an attribute, wherein the relationships are specified among data values associated with different attributes;

receive selections of operations to be performed on the structured data and an order of the operations, wherein the operations include at least one permutation operation;
determine a graphically displayable data format based on the selection of operations;

perform operations according to the selections, including, permuting entries of the graphically displayable data format, wherein the permuting comprises bringing the entries of the matrix into a logical order while maintaining the relationships; and
send the entries to the GUI for display and analysis after performing the operations; and
the GUI to receive and display the entries.

1….. performing operations according to the selections, including, permuting entries of the graphically displayable data format, wherein the permuting comprises bringing the entries of the graphically displayable data format into a logical order while maintaining the relationships; and
displaying the entries for analysis after performing the operations.


Response to arguments
Since applicant has not filed Terminal Disclaimer, therefore the rejection under Double Patenting still maintains. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 


	/WILSON LEE/               Primary Examiner, Art Unit 2152